t c memo united_states tax_court james e diamond jr petitioner v commissioner of internal revenue respondent docket no 29178-10l filed date james e diamond jr pro_se alicia e elliott for respondent memorandum opinion vasquez judge pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s determinations to sustain the filing of a federal tax unless otherwise indicated all sections references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure lien and proposed levy action to collect petitioner’s unpaid federal_income_tax liability for the matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule to which petitioner objects we conclude that there is no genuine issue as to any material fact and respondent is entitled to summary_judgment as a matter of law background petitioner did not file a federal_income_tax return for consequently the internal_revenue_service irs prepared a substitute for return for on the basis of information returns filed by third-party payors with the irs on date respondent mailed to petitioner a notice_of_deficiency for which was addressed to petitioner’s last known and current address petitioner does not have a copy of the notice_of_deficiency and does not recall signing for the notice petitioner was away from his home in date because of a family illness and he had family members or friends picking up his mail petitioner did not file a petition with the court contesting the deficiency determination and on date the irs assessed his tax for as proof that the irs mailed the notice_of_deficiency respondent attached to his motion for summary_judgment a substitute usps form_3877 form form_3877 is a mailing list form of the postal service that is prepared and used by the irs to identify items mailed by certified or registered mail petitioner failed to pay the assessed tax and on date the irs sent him letter final notice_of_intent_to_levy and notice of your right to a hearing on date the irs sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date respondent received petitioner’s form request for a collection_due_process or equivalent_hearing cdp hearing request in which he requested a face-to-face collection_due_process cdp hearing to address whether the irs followed proper procedures to dispute the underlying tax_liability and to discuss available collection alternatives on date settlement officer karen morrison of the irs office of appeals appeals sent petitioner a letter informing him that respondent’s collection_division had placed his tax_liability for in currently not collectible cnc statu sec_3 and that if he no longer wanted a cdp hearing he could withdraw his request by date petitioner did not respond to this letter by the requested date on date officer morrison sent a letter to petitioner scheduling a telephone conference for date the letter advised petitioner that he this course of action was presumably taken because petitioner also had outstanding tax_liabilities for tax years and all of which had previously been determined to be currently not collectible could not contest the underlying tax_liability because he had previously received a notice_of_deficiency the letter also instructed petitioner to provide form 433-a collection information statement for wage earners and self-employed individuals file all required tax returns make estimated_tax payments for and provide a form withdrawal of request for collection_due_process or equivalent_hearing if he wished to withdraw his cdp hearing request finally the letter advised petitioner to contact officer morrison within days if he preferred a face- to-face hearing petitioner did not contact officer morrison to request a face-to- face hearing or provide any of the information requested and he failed to call officer morrison at the scheduled time for the telephone cdp hearing on date officer morrison sent a letter to petitioner providing him with an additional days to provide the previously requested information on date petitioner faxed a letter to officer morrison stating that he did not wish to withdraw his cdp hearing request because he had never received a notice_of_deficiency and therefore was never afforded an opportunity to challenge the underlying tax_liability petitioner’s and federal_income_tax returns had not been filed at the time of the cdp hearing on date officer morrison mailed petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the filing of the notice_of_federal_tax_lien and the proposed levy petitioner’s account remains in cnc status on date petitioner filed an amended petition5 disputing the notice_of_determination because he was not granted a face-to-face hearing and was denied the opportunity to dispute the underlying tax_liability discussion i summary_judgment rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy summary_judgment may be granted if it is demonstrated that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir we conclude that there is no issue as to any material fact and that a decision may be rendered as a matter of law petitioner resided in arkansas at the time he filed his petition ii determination to sustain the proposed levy action and the notice_of_federal_tax_lien if a taxpayer requests a hearing in response to a notice_of_federal_tax_lien or a notice_of_levy pursuant to sec_6320 or sec_6330 a hearing shall be held before an impartial officer_or_employee of the irs office of appeals sec_6330 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the liability in question or did not otherwise have an earlier opportunity to dispute the liability sec_6330 see also 114_tc_604 the phrase underlying tax_liability includes the tax_deficiency additions to tax and statutory interest 115_tc_329 following a hearing appeals must determine whether to sustain the filing of the lien and whether proceeding with the proposed levy action is appropriate in making that determination appeals is required to take into consideration verification presented by the secretary during the hearing process that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed lien or levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 sec_6330 grants this court jurisdiction to review the determination made by the appeals_office in connection with the sec_6330 hearing where the underlying tax_liability is properly at issue we review the taxpayer’s liability de novo see 114_tc_176 we review all other determinations for abuse_of_discretion 117_tc_183 sego v commissioner t c pincite goza v commissioner t c pincite an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 a petitioner’s challenge to the underlying tax_liability sec_6330 precludes a taxpayer from challenging the existence or amount of the underlying liability unless the taxpayer did not receive a notice_of_deficiency for that liability or did not otherwise have an opportunity to dispute the liability petitioner contends that he is entitled to challenge the existence of his underlying tax_liability because respondent has not introduced evidence sufficient to show that respondent properly mailed the notice_of_deficiency and petitioner actually received the notice respondent contends that a properly mailed notice_of_deficiency was sent to petitioner at his last_known_address and that he is deemed to have received the notice therefore he was precluded from challenging his underlying liability during the sec_6330 hearing under sec_6330 the receipt of a notice_of_deficiency not its mailing is the relevant event a properly completed form_3877 reflecting the timely mailing of a notice_of_deficiency to a taxpayer at the taxpayer’s correct address by certified mail absent evidence to the contrary establishes that the notice was properly mailed to the taxpayer 530_f2d_781 8th cir the form is considered highly probative evidence that the notice_of_deficiency was sent to the address specified 94_tc_82 furthermore compliance with form_3877 mailing procedure raises a presumption of official regularity in favor of the commissioner see coleman v commissioner t c pincite if the presumption is raised and the for the purpose of asserting a deficiency in tax the commissioner is authorized to send a notice_of_deficiency to the taxpayer sec_6212 for that purpose mailing a notice_of_deficiency to the taxpayer’s last_known_address is sufficient regardless of receipt or nonreceipt sec_6212 92_tc_729 aff’d without published opinion 935_f2d_1282 3d cir taxpayer does not rebut the presumption the court may find that the taxpayer received the notice_of_deficiency thus precluding challenges to the underlying liability under sec_6330 see eg sego v commissioner t c pincite clark v commissioner tcmemo_2008_155 respondent attached to his motion for summary_judgment a properly completed form_3877 the record contains no credible_evidence to rebut the presumption that the notice was properly mailed to petitioner at the hearing petitioner did not unequivocally deny that he received the notice_of_deficiency and his testimony that he does not have a copy of the notice or remember signing for it is not enough to rebut the presumption afforded respondent thus we find that petitioner received the notice_of_deficiency and appeals correctly determined that petitioner was precluded from challenging the underlying tax_liability at the sec_6330 hearing see sego v commissioner t c pincite clark v commissioner tcmemo_2008_155 b face-to-face hearing petitioner also contends that officer morrison abused her discretion in refusing to conduct a face-to-face hearing because this is not a challenge to the underlying tax_liability we review this issue for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite the regulations interpreting sec_6330 provide that a cdp hearing may but is not required to consist of a face-to-face meeting sec_301_6330-1 q a-d6 proced admin regs emphasis added see also katz v commissioner t c pincite a taxpayer will ordinarily be offered a face-to-face hearing if the taxpayer presents in the cdp request relevant and nonfrivolous issues relating to the proposed collection activity sec_301_6330-1 q a-d7 proced admin regs see also golditch v commissioner tcmemo_2010_ the regulations further provide that if a face-to-face hearing is not held a hearing conducted by telephone by correspondence or by review of documents will suffice for purposes of sec_6330 see sec_301_6330-1 q a-d7 proced admin regs officer morrison informed petitioner that if he preferred a face-to-face hearing he would need to respond within days petitioner did not contact officer morrison to request a face-to-face hearing petitioner’s only communication with officer morrison was a fax sent a few days after the scheduled telephone conference stating that he did not want to withdraw his cdp hearing request and he had not been afforded the opportunity to contest the underlying tax_liability because he did not receive his statutory_notice_of_deficiency further petitioner did not provide any of the documentation that officer morrison had requested as the settlement officer complied with the procedure promulgated in the regulations we find that she did not abuse her discretion in issuing the notice_of_determination without holding a face-to-face hearing in reaching our holdings we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing an appropriate order and decision will be entered
